Exhibit 99.1 Investor Contact: Larry P. Kromidas (618) 258-3206 Email: lpkromidas@olin.com 06 News Olin Corporation, 190 Carondelet Plaza, Suite 1530, Clayton, MO 63105-3443 FOR IMMEDIATE RELEASE Olin to Present at KeyBanc Capital Markets, Credit Suisse and Oppenheimer Conferences in September Clayton, MO, September 1, 2010 – Olin Corporation’s (NYSE: OLN) senior management will make presentations at the KeyBanc Capital Markets Basic Material and Packaging Conference in Boston on September 14, 2010 at 3:00 PM Eastern time, the Credit Suisse Chemical and Ag Science Conference in New York City on September 15, 2010 at 3:10 PM Eastern time and the Oppenheimer Industrials Conference in New York City on September 30, 2010 at 2:00 PM Eastern time.Olin’s senior management will also be available for one-on-one sessions with investors during each of these conferences. Copies of the presentation slides for each of these three conferences will be available the evening prior to each event to all investors, news media and the general public on Olin’s web site www.olin.com in the Investors section under Investor Presentations. Olin Corporation is a manufacturer concentrated in two business segments:Chlor Alkali Products and Winchester.Chlor Alkali Products manufactures chlorine and caustic soda, sodium hydrosulfite, hydrochloric acid, hydrogen, potassium hydroxide and bleach products.Winchester products include sporting ammunition, reloading components, small caliber military ammunition and components, and industrial cartridges. Click here for more information on Olin. 2010-13
